PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-08-17_JUD_01_ME_00_EN.txt. PERMANENT COURT OF INTERNATIONAL
JUSTICE.

On August 17th, 1923.

Before :

MM. Lover, President,
Weiss, Vice-President,
Lord FINLAY,
MM. NYHOLM,
MOORE,
DE BUSTAMANTE,
ALTAMIRA,
ODA,
ANZILOTTI,
HUBER,
WANG, Deputy-judge.
SCHUCKING, German national judge.

Judges.

 

CASE OF THE SS. “WIMBLEDON”.

The Government of His Britannic Majesty, represented. by
Sir Cecil Hurst, legal adviser to the Foreign Office,
The Government of the French Republic, represented by
M. Basdevant, Professor at the Faculty of Law at Paris,
The Government of His Majesty the King of Italy represented
by Commendatore Pilotti, former judge of the Court of
Rome, and
The Government of His Majesty the Emperor of Japan
represented by M. N. Ito, first Secretary of Legation,
Japanese Chargé d*Affaires a.i. at The Hague;
Applicants,
and the Government of the Polish Republic, represented by
M. Gustave Olechowski, First Secretary of Legation,
temporarily detached from the Ministry of Foreign
‘Affairs and attached to the Polish Legation at The
Hague ;
Intervener,

1923.
August 17th.
File E. b. Il.
Docket ITI. I.
16

VerYSUS

The Government of the German Empire, represented by
M. Schiffer, former Minister of Justice,
Respondent,

THE COURT

composed as above,
having heard the observations and conclusions of the par-
ties,

delivers the following judgment :

I.

The Governments of His Britannic Majesty, of the French
Republic, of His Majesty the King of Italy and of His Majesty
the Emperor of Japan, by means of an application insti-
tuting proceedings filed with the Registry of the Court on
January 16th, 1923, in accordance with Article 40 of the
Statute and Article 35 of the Rules of Court, brought before
the Court the dispute which had arisen between these Govern-
ments and the Government of the German Empire by reason
of the fact that on March 21st, 1921, the steamship ‘“Wim-
bledon’’ was refused permission to pass through the Kiel
Canal. |

By this application it was submitted that :

1. The German authorities, on March 21st, 1921, were
wrong in refusing free access to the Kiel Canal to the steamship
“Wimbledon” ;

2. The German Government is under an obligation to
make good the prejudice sustained as a result of this action
by the said vessel and which is estimated at the sum of
174.082 Frs. 86 centimes, with interest at six per cent'per
annum from March 2oth, 1921.

The conclusions contained in the application were developed
in the Case submitted by the Applicants to the Court on
March 17th, 1923 ; it is therein specified that the amount of the
compensation shall be remitted to the Government of the
17

French Republic within one month from the date on which
judgment is given and that, should the German Government
fail to make payment within this time, it shall pay interest
at ten per cent, upon the sum due, both as principal and as
interest, from the expiration of this time.

On the other hand, the German Government, the respondent
in this suit, requested the Court, in the conclusions contained
in the Counter-case submitted by it on April 2oth, 1923:

| 1. To declare that the German authorities were within
their rights in refusing on March 21st, 1021, to allow the
steamship “Wimbledon” to pass through the Kiel Canal.

2. To reject the claim for compensation.

In the course of the written proceedings the respective
conclusions of the Parties were to some extent modified
or supplemented. They appear in their final form in the Reply
of the Applicant States, filed on May 18th, 1923, and in the
German Rejoinder, filed on June 15th following.

In the reply it is submitted :

That the German authorities on March 21st, 1921,
were wrong in refusing access to the Kiel Canal to the
steamship “Wimbledon” ;

That consequently the German Government is under
an obligation to make good the prejudice sustained as a
result of this action by the said vessel and her char-
terefs ; that this loss may be estimated at 174.082 Frs. 68
centimes, together with interest at 6 per cent per annum
from March 2oth, 19271, unless the Court should consider
that it would be more equitable to calculate that part
of the indemnity destined to cover demurrage and
deviation in pounds sterling in accordance with the
principle enunciated .in the Reply ; |

That the Government of the German Empire shall
remit the amount of the said compensation to che
Government of the French Republic within one month
from the date on which judgment is given;

And that, should the German Government fail to effect
payment within this time, it shall pay interest at 10% on
the sum due, both as principal and as interest, from the
expiration of the time limit of one month above-mentioned.
18

During the oral proceedings, the Government of the Polish
Republic, intervening under Article 63 of the Statute, declared
itself in agreement with the submissions of the applicants.

On the other hand, the Rejoinder submitted by the Ger-
man Government supplements and further defines the sub-
missions presented in the Counter-case in the following man-
ner ; it is submitted :

I. (a) that Article 380 of the Treaty of Peace of
Versailles could not prevent Germany from applying to
the Kiel Canal, during the Russo-Polish War of 1920-1921,
a neutrality regulation, admissible in itself, like the order
of July 25th, 1920; |

(b) that the application of this Order of July 25th,
1020, was not rendered impossible by the coming into
force of the preliminary Treaty of Peace dated November
and, 1920, but only by the coming into force of the final
Treaty of Peace dated April 30th, 192r ; and

2. that in consequence the claim for compensation
should be rejected. |

In support of their conclusions, a number of documents
have been submitted to the Court by the Parties, either as
annexes to the Case, Counter-Case, Reply and Rejoinder, or
during the hearing.

The Court has further heard, in the course of public sittings
held on the 5th, 6th, 7th, oth and roth July, 1923, the
statements of the Agents of the six Powers concerned.

Il.
The Facts.

The facts, as stated in the course of the proceedings and
in regard to which there appears to be no disagreement
between the Parties, may be summarised as follows :

An English steamship, the ““Wimbledon’’, had been time-
chartered by the French Company, “Les Affréteurs réunis”,
whose offices are at Paris.

According to the terms of the charter party signed on
January 28th, 1919, this vessel had been demised to the
19

Company for a period ofr8 months, commencing on Ma y
3rd, 1919, the date of its delivery; but a rider dated July
15th, 1920, had extended this period by six months as from
November 3rd following. The freight agreed upon was 17sh.
6d. per ton per month.

The vessel, having been chartered in the manner indicated,
had taken on board at Salonica 4,200 tons of munitions and
artillery stores consigned to the Polish Naval Base at Danzig.
On the morning of March 21st, 1921, it presented itself at
the entrance to the Kiel Canal, but the Director of Canal
Traffic refused to allow it to pass, basing his refusal upon the
neutrality Orders issued by Germany in connection with the
Russo-Polish war, and upon instructions which he had
received.

On the next day but one, March 23rd, the French Ambas-
sador at Berlin requested the German Government to with-
draw this prohibition and to allow the S.S. “Wimbledon”
to pass through the Kiel Canal in conformity with Article
380 of the Treaty of Versailles. Some days later, on March
26th, a reply was given to the effect that the German Govern-
ment was unable to allow a vessel which had on board a
cargo of munitions and artillery stores consigned to the
Polish Military Mission at Danzig, to pass through the Canal,
because the German Neutrality Orders of July 25th and 3oth,
1920, prohibited the transit of cargoes of this kind destined
for Poland or Russia, and Article 380 of the Treaty of Ver-
sailles was not an obstacle to the application of these Orders
to the Kiel Canal. .

On the evening of March 30th, the “Société des Affré-
teurs réunis” telegraphed to the captain of the S.S. “Wim-
bledon” ordering him to continue his voyage by the Danish
Straits. The vessel weighed anchor on April rst and, proceed-
ing’ by Skagen, reached Danzig, its port of destination,
on April 6th ; it had been detained for eleven days, to which
must be added two days for deviation.

In the meantime the “Wimbledon” incident had not
failed to give rise to active negotiations between the Confe-
rence of Ambassadors and the Berlin Government ; but these
negotiations, in the course of which the contrast between the
20

opposing standpoints had become apparent and the Allied
Powers’ protest had been met by a statement of Germany’s
alleged rights and obligations as a neutral in the war between
Russia and Poland, led to no result, whereupon the Govern-
ments of His Britannic Majesty, the French Republic,
His Majesty the King of Italy and His Majesty the Emperor
of Japan decided to bring the matter which had given rise
to the negotiations — thereby adopting a course suggested
by the German Government itself in a letter from its Minister
of Foreign Affairs, dated January 28th, 1922 — before the
jurisdiction instituted by the League of Nations to deal
with, amongst other matters, any violation of Articles 380
to 386 of the Treaty of Versailles or any dispute as to their
interpretation. This jurisdiction is the Permanent Court
of International Justice which entered upon its duties at The
Hague on February 15th, 1922.

III.
The Suit.

The first question to be considered is whether proceedings
could be instituted by the four Governments above mentioned
in the terms of the Application filed. The Respondent has
left this point to the appreciation of the Court.

The Court has no doubt that it can take cognizance of the
application instituting proceedings in the form in which it
has been submitted. It will suffice to observe for the purposes
of this case that each of the four Applicant Powers has a clear
interest in the execution of the provisions relating to the Kiel
Canal, since they all possess fleets and merchant vessels flying
their respective flags. They are therefore, even though they
may be unable to adduce a prejudice to any pecuniary
interest, covered by the terms of Article 386, Paragraph 1
of which is as follows:

“In the event of violation of any oi the conditions
of Articles 380 to 386, or of disputes as to the inter-
pretation of these articles, any interested Power can
appeal to the jurisdiction instituted for the purpose by
the League of Nations.”
21

IV.
The Law.
A.

The question upon which the whole case depends is whether
the German authorities were entitled to refuse access to and
‘passage through the Kiel Canal to the S.S. ““Wimbledon’’
on March z21st, 1921, under the conditions and circum-
stances in which they did so.

The reply to this question must be sought in the provisions
devoted by the Peace Treaty of Versailles to the Kiel Canal,
in Part XII, entitled “Ports, Waterways and Railways’,
Section VI. This Section commences with a provision of a
general and peremptory character, contained in Article
380, which is as follows :

“The Kiel Canal and its approaches shall be main-
tained free and open to the vessels of commerce and
of war of all nations at peace with Germany on terms
of entire equality”.

Then follow various provisions intended to facilitate and
regulate the exercise of this right of free passage.

Article 381, after mentioning that “the nationals, property
and vessels of all Powers, shall, in respect of charges, facili-
ties, and in all other respects, be treated on a footing of per-
fect equality in the use of the canal....”’, adds that ‘no
impediment shall be placed on the movement of persons or
vessels other than those arising out of police, customs,
sanitary, emigration or immigration regulations, and those
relating to the import and export of prohibited goods, and
that such regulations must be reasonable and uniform and
must not unnecessarily impede traffic.”

Again, Article 382 forbids the levying of charges upon
vessels using the canal or its approaches other than those
imtended to cover, in an equitable manner, the cost of main-
taining in a navigable condition, or of improving, the canal
or its approaches, or to meet expenses incurred in the inte-
rests of navigation ; furthermore, Article 383 provides for the
22

placing of goods in transit under seal or in the custody of
customs’ agents, and Article 385 places Germany under the
obligation to take all suitable measures to remove any
obstacle or danger to navigation and to ensure the mainte-
nance of good conditions of navigation, whilst, at the same
time, forbidding Germany to undertake any works of a nature
to impede navigation on the canal or its approaches.

The claim advanced by the Applicants, that the 5.5.
“Wimbledon” should have enjoyed the right of free passage
through the Kiel Canal, is based on the general rule embodied
in Article 380 of the Treaty of Versailles.

This clause, they say, could not be more clear as regards
the provision to the effect that the canal shall be maintained
free and open to the vessels of commerce and of war of all
nations at peace with Germany ; it follows therefore, that the ©
S.S. “Wimbledon”, belonging to a nation at that moment at
peace with Germany, was entitled to free passage through
the Canal. .

The Applicants have also maintained that this interpreta~
tion of Article 380 is confirmed by the terms of paragraph 2:
of the following. Article, providing for certain restrictions or
impediments which may be placed by the German Govern-
ment upon free movement in the canal, since none of these
restrictions or impediments, which are enumerated exclusi-
vely, can be applied to the S.S. “Wimbledon” by reason of
the nature of her cargo.

The Court considers that the terms of article 380 are cate-
gorical and give rise to no doubt. It follows that the canal
has ceased to be an internal and national navigable waterway,
the use of which by the vessels of states other than the
riparian state is left entirely to the discretion of that state,
and that it has become an international waterway intended
to provide under treaty guarantee easier access to the Baltic
for the benefit of all nations of the world. Under its new:
régime, the Kiel Canal must be open, on a footing of equality,
to all vessels, without making any distinction between war
vessels and vessels of commerce, but on one express condition,
namely, that these vessels must belong to nations at peace
with Germany.
23

The right of the Empire to defend herself against her
enemies by refusing to allow their vessels to pass through the
canal is therefore proclaimed and recognised. In making
this reservation in the event of Germany not being at peace
with the nation whose vessels of war or of commerce claim
access to the canal, the Peace Treaty clearly contemplated
the possibility of a future war in which Germany was involved.
If the conditions of access to the canal were also to be modified
in the event of a conflict between two Powers remaining at
peace with the German Empire, the Treaty would not have
failed to say so. It has not said so and this omission was no
doubt intentional.

The intention of the authors of the Treaty of Versailles to
facilitate access to the Baltic by establishing an international
régime, and consequently to keep the canal open at all
times to foreign vessels of every kind, appears with still grea-
ter force from a comparison of the wording of Article 380
with that of the other provisions to be found in Part XII.

Although the Kiel Canal, having been constructed by Ger-
many in German territory, was, until 1919, an internal
waterway of the state holding both banks, the Treaty has
taken care not to assimilate it to the other internal navigable
waterways of the German Empire. A special section has
been created at the end of Part XII, dealing with ports, water-
ways and railways, and in this special section rules exclusively
designed for the Kiel Canal have been inserted ; these rules
differ on more than one point from those to which other inter-
nal navigable waterways of the Empire are subjected by Arti-
cles 321 to 327. This difference appears more especially
from the fact that the Kiel Canal is open to the war vessels
and transit traffic of all nations at peace with Germany,
whereas free access to the other German navigable waterways
referred to above is limited to the Allied and Associated
Powers alone. This comparison furnishes a further argument
with regard to the construction of Article 380, over and above
those already deduced from its letter and spirit.

The provisions relating to the Kiel Canal in the Treaty of
24

Versailles are therefore self-contained ; if they had to be supple-
mented and interpreted by the aid of those referring to the
inland navigable waterways of Germany in the previous
Sections of Part XII, they would lose their “raison d’être”,
such repetitions as are found in them would be superfluous
and there would be every justification for surprise at the fact
that, in certain cases, when the provisions of Articles 32I to
327 might be applicable to the canal, the authors of the Treaty
should have taken the trouble to repeat their terms or re-pro-
duce their substance.

. The idea which underlies Article 380 and the following arti-
cles of the Treaty is not to be sought by drawing an analogy
from these provisions but rather by arguing @ contrario, à
method of argument which excludes them.

In order to dispute, in this case, the right of the S.S. “Wim-
bledon” to free passage through the Kiel Canal under the
terms of Article 380, the argument has been urged upon the
Court that this right really amounts to a servitude by inter-
national law resting upon Germany and that, like all restric-
tions or limitations upon the exercise of sovereignty, this
servitude must be construed as restrictively as possible and
confined within its narrowest limits, more especially in the
sense that it should not be allowed to affect the rights conse-
quent upon neutrality in an armed conflict. The Court is
not called upon to take a definite attitude with regard to the
question, which is moreover of a very controversial nature,
whether in the domain of international law, there really
exist servitudes analogous to the servitudes of private law.
Whether the German ,Government is bound by virtue of a
servitude or by virtue of a contractual obligation undertaken
towards the Powers entitled to benefit by the terms of the Treaty
of Versailles, to allow free access to the Kiel Canal in time of war
as in time of peace to the vessels of all nations, the fact remains
that Germany has to submit to an important limitation of
the exercise of the sovereign rights which no one disputes
that she possesses over the Kiel Canal. This fact constitutes
a sufficient reason for the restrictive interpretation, in case
of doubt, of the clause which produces such a limitation. But
the Court feels obliged to stop at the point where the so-called
25

restrictive interpretation would be contrary to the plain
terms of the article and would destroy what has been clearly
granted.

The argument has also been advanced that the general
grant of a right of passage to vessels of all nationalities
through the Kiel Canal cannot deprive Germany of the
exercise of her rights as a neutral power in time of war, and
place her under an obligation to allow the passage through
the canal of contraband destined for one of the belligerents ;
for, in this wide sense, this grant would imply the abandon-
ment by Germany of a personal and imprescriptible right,
which forms an essential part of her sovereignty and which
she neither could nor intended to renounce by anticipation.
This contention has not convinced the Court ; it conflicts with
general considerations of the highest order. It is also gain-
said by consistent international practice and is at the same
time contrary to the wording of Article 380 which clearly
contemplates time of war as well as time of peace. The
Court declines to see in the conclusion of any Treaty by which
a State undertakes to perform or refrain from performing
a particular act an abandonment of its sovereignty. No
doubt any convention creating an obligation of this kind places
a restriction upon the exercise of the sovereign rights of the
State, in the sense that it requires them to be exercised ina
certain way. But the right of entering into international
engagements is an attribute of State sovereignty.

As examples of international agreements placing upon the
exercise of the sovereignty of certain states restrictions which
though partial are intended to be perpetual, the rules esta-
blished with regard to the Suez and Panama Canals were cited
before the Court. These rules are not the same in both cases;
but they are of equal importance in that they demonstrate
that the use of the great international waterways, whether
by belligerent men-of-war, or by belligerent or neutral mer-
chant ships carrying contraband, is not regarded as incom-
patible with the neutrality of the riparian sovereign.

By the Convention of Constantinople of October 29th,
26

1888 the Governments of Austria-Hungary, France, Germany,
Great Britain, Italy, Holland, Russia, Spain and Turkey,
declared, on the one hand, that the Suez Maritime Canal
should ‘‘always be free and open, in time of war as in time of
peace, to every vessel of commerce or of war without distinction
of flag” including even the vessels of countries at war with
Turkey, the territorial sovereign, and on the other hand, that
they would not in any way “interfere with the free use of the
canal, in time of war as in time of peace”, the right of self-
defence on the part of the territorial sovereign being never-
theless reserved up to a certain point ; no fortifications com-
manding the canal may be erected. In fact under this régime
belligerent men-of-war and ships carrying contraband have
been permitted in many different circumstances to pass freely
through the Canal ; and such passage has never been regarded
by anyone as violating the neutrality of the Ottoman Empire.

For the régime established at Panama, it is necessary to
consult the Treaty between Great Britain and the United
’ States of November 18th, 1901, commonly called the Hay-
Pauncefote Treaty, and the Treaty between the United States
and the Republic of Panama of November 18th, 1903. In
the former, while there are various stipulations relating to the
“neutralisation”? of the Canal, these stipulations being to
a great extent declaratory of the rules which a neutral State
is bound to observe, there is no clause guaranteeing the free
passage of the canal in time of war as in time of peace without
distinction of flag and without reference to the possible belli-
gerency of the United States, nor is there any clause forbidding
the United States to erect fortifications commanding the
Canal. On the other hand, by the Treaty of November 18th,
1903, the Republic of Panama granted to the United States
“in perpetuity the use, occupation and control” of a zone of
territory for the purposes of the canal, together with the use,
occupation and control in perpetuity of any lands and waters
outside the zone which might be necessary and convenient
for the same purposes; and further granted to the United
States in such zone and in the auxiliary lands and waters
“all the rights, power and authority .... which the United
27

States would possess and exercise if it were the sovereign of
the territory.... to the entire exclusion of the exercise by the
Republic of Panama of any such sovereign rights, power or
“authority”. The Treaty further conceded to the United
States the right to police the specified lands and waters with
its land and naval forces “and to establish fortifications for
these purposes”. In view of these facts, it will be instructive
to consider the view which the United States and the nations,
of the world have taken of the rights and the liabilities of the
United States as the builder and owner of the Panama Canal
exercising, subject always to the stipulations of existing
treaties, sovereign powers and exclusive jurisdiction over the
Canal and the auxiliary territory and waters.

By the Proclamation issued by the President of the United
States on November r3th, r914, for the regulation of the use
of the Panama Canal and its approaches in the world war,
express provision was made for the passage of men-of-war of
belligerents as well as of prizes of war, and no restriction
whatever was placed upon the passage of merchant ships of
any nationality carrying contraband of war. But, by the
Proclamation of May 23rd, 1917, issued after the entrance of
the United States into the war, the use of the canal by ships,
whether public or private, of an enemy or the allies of an
enemy, was forbidden, just as, by Article 380 of the Treaty
of Versailles, the Kiel Canal is closed to the vessels of war and
of commerce of nations not at peace with Germany.

In the Proclamation of May 23rd, 1917, the carriage of
contraband is not mentioned ; but, by the Proclamation of
December 3rd, 1917, issued under the Act of Congress of
June 15th, 1917, the Secretary of the Treasury was authorised
to make regulations governing the movement of vessels in
territorial waters of the United States ; and by a subsequent
Executive Order, issued under the same law, the Governor
of the Panama Canal was authorised to exercise within the
territory and waters of the canal the same powers as were
conferred by the law upon the Secretary of the Treasury. By
28

a Proclamation of August 27th, 1917, it was made unlawful
to take munitions of war out of the United States or its territo-
tial possessions to its enemies without licence.

It has never been alleged that the neutrality of the United
States, before their entry into the war, was in any way compro-
mised by the fact that the Panama Canal was used by belli-
gerent men-of-war or by belligerent or neutral merchant
vessels carrying contraband of war.

The precedents therefore afforded by the Suez and Panama
Canals invalidate in advance the argument that Germany’s
neutrality would have necessarily been imperilled if her
authorities had allowed the passage of the ‘“Wimbledon’’
through the Kiel Canal, because that vessel was carrying
contraband of war consigned to a state then engaged in an
armed conflict. Moreover they. are merely illustrations of
the general opinion according to which when an artificial
waterway connecting two open seas has been permanently
dedicated to the use of the whole world, such waterway is
assimilated to natural straits in the sense that even the pas-
sage of a belligerent man-of-war does not compromise the
neutrality of the sovereign State under whose jurisdiction
the waters in question lie.

The next question to be considered is whether Germany
was entitled to invoke her rights and duties as a neutral
power and the provisions of her Neutrality Orders issued in
connection with the Russo-Polish war as a ground for her
refusal to. allow the ‘“Wimbledon’’ to enter the Kiel Canal,
in spite of the categorical terms of Article 380 of the Treaty
of Versailles.

The first of the Orders above mentioned dated July 25th,
1920, contains the following :

“In consequence of Germany’s neutrality in the war
which has. arisen between the Republic of Poland and the
Federal Socialist Republic of the Russian Soviets... .
the Government enacts as follows:

“Article 1: The export and transit of arms, munitions,
29
powder and explosives and other articles of war material
is prohibited in so far as these articles are consigned to
the territories of the Polish Republic or of the Federal
Socialist. Republic of the Russian Soviets’.

A detailed list of the substances and articles, the export
and transit of which are forbidden, was given some days later
in a further Order, dated July 30th, 1920.

The export prohibition contained in the German Neutrality
. Orders clearly could not apply to the passage through the
Canal of the articles enumerated when such articles were
despatched from one foreign country and consigned to an-
other foreign country. Nor does the word “transit” appear
to refer to the Kiel Canal; it no doubt only refers to the
German territory to which the stipulations of Article 380 are
not applicable. In any case a neutrality order, issued
by an individual State, could not prevail over the provisions
of the Treaty of Peace.

Since Article 380 of the Treaty of Versailles lays down that
the Kiel Canal shall be maintained free and open to the vessels
of commerce and war of all nations at peace with Germany,
it is impossible to allege that the terms of this article preclude,
in the interests. of the protection of Germany’s neutrality,
the transport of contraband of war. The German Govern-
ment had not at the time when the “Wimbledon” incident
took place claimed any right to close the Canal to ships of war
of belhgerent nations at peace with Germany. On the con-
trary, in the note of the President of the German Delegation
to the President of the Conference of Ambassadors of April
20th, 1927, it is expressly stated that the German Govern-
' ment claimed to apply its neutrality orders only to vessels. of
commerce and, not to vessels of war. The Court is not called
upon to give an opinion in regard to the legal effect of such
statement ; but if, as.seems certain, it contains, in regard to
the passage of belligerent war vessels through the Kiel Canal,
an accurate interpretation of the Treaty of Versailles, it
follows 4 fortiori that the passage of neutral vessels carrying
contraband of war is authorised by Article 380, and. cannot be
30

imputed to Germany as a failure to fulfil its duties as a
neutral. If, therefore, the ‘“Wimbledon”, making use of the
permission granted it by Article 380, had passed through the
Kiel Canal, Germany’s neutrality would have remained intact
and irreproachable.

From the foregoing, therefore, it appears clearly established
that Germany not only did not, in consequence of her neutra-
lity, incur the obligation to prohibit the passage of the ‘ Wim-
bledon” through the Kiel Canal, but, on the contrary, was
entitled to permit it. Moreover under Article 380 of the
Treaty of Versailles, it was her definite duty to allow it. She
could not advance her neutrality orders against the obliga-
tions which she had accepted under this Article. Germany
was perfectly free to declare and regulate her neutrality in
the Russo-Polish war, but subject to the condition that she
respected and maintained intact the contractual obligations
which she entered into at Versailles on June 28th, 1910.

In these circumstances it will readily be seen that it would
be useless to consider in this case whether the state of war
between Russia and Poland, and with it Germany’s neutra-
lity, had or had not terminated at the date on which the
“Wimbledon” incident occurred. In war time as in peace
time the Kiel Canal should have been open to the ‘“Wimble-
don” just as to every vessel of every nation at peace with
Germany.

B.

The Court having arrived at the conclusion that the res-
pondent, Germany, wrongfully refused passage through the
Canal to the vessel “Wimbledon”, that country is respon-
sible for the loss occasioned by this refusal, and must com-
pensate the French Government, acting on behalf of the
Company known as “Les Affréteurs réunis”, which sustained
the loss. . :

The claim for compensation formulated is tabulated as
follows in the Case filed by the Applicants:
3r

x. Demurrage: 11 days freight from March
- gist to April rst inclusive. The rate at which
the vessel was chartered being 17/6 per ton per
month and the vessel being of 6,200 tons dead-
weight, the monthly freight is £5,425; on the
basis of the mean rate of exchange from March
2oth to April rst, 1921, that is to say, 56 francs 284
the amount equivalent to 11 days freight is: 111.956.20

2. Deviation: 2 days estimated in the same

manner . . . + . 4 ee « . . . . .  20.355.65
3. Fuel. . . . . . 8.437.50
4. Contribution of the vessel to ‘the general

expenses of the Company and compensation

for loss of profit . . . . . . . 2. . .  33.333.33

Total: 174.082.68
with interest at 6 % per annum from March 21st, 1921.
_ After the statements by Counsel the claim under heading
(4) was reduced to Frs. 25.000, and was finally composed as
follows : |
4a. Contribution of the vessel to the gene-

ral expenses . . ee ee + +. 13.508.35
4b. Stamp duty, ete Loue 4 à + + 9491.65
Other costs of recovery... . . . .  2.000.00

Total : francs 25.000.00

And the total claim is 5 thus reduced to © 165.740.35.:

As regards the first three items of the claim, which refer
to the sums payable for freight during eleven days demurragé
and two days deviation and the cost of fuel, the Court appro-
ves the estimates submitted...The respondent has not
questioned their correctness ; moreover these estimates. are
for: the most part borne out by the evidence produced during
the proceedings. :. As regards the number of days it appears to
be clear. that the vessel, in order to obtain recognition of
its right, was justified in awaiting for a reasonable time the
result of the diplomatic negotiations entered into on the sub-
ject, before continuing its voyage.
32

The fourth item, which relates to the claim for repayment
of the share of the vessel in the general expenses of the
Company, has been contested by the respondent ; the Court
considers that he is justified in doing so. The expenses in
question are not connected with the refusal of passage.

The Court has arrived at the same conclusion with regard
to the claim for Government stamp duty and other costs
of recovery included under the same heading.

As regards the rate of interest, the Court considers that
in the preserft financial situation of the world and having
regard to the conditions prevailing for public loans, the 6 %
claimed is fair ; this interest, however, should run, not from
the day of the arrival of the ‘“Wimbledon” at the entrance to
the Kiel Canal, as claimed by the applicants, but from the
date of the present judgment, that is to say from the moment
when the amount of the sum due has been fixed and the obli-
gation to pay has been established.

The Court does not award interim interest at a higher
rate in the event of the judgment not being complied with
at the expiration of the time fixed for compliance. The
Court neither can nor should contemplate such a contingency.

With regard to the limit of time for compliance, the Court
is of opinion that the exigencies of the organisation of govern- .
ment services and financial and administrative regulations
necessitate a longer time than that suggested by the appli-
cants for the payment of the sum for which Germany is liable.
For this reason the Court has fixed the time at three months.

Payment shall be effected in French francs. This is the
currency of the applicant in which his financial operations
and accounts are conducted, and it may therefore be said
that this currency gives the exact measure of the loss to be
made good.

Article 64 of the Statute lays down that each party shall
bear its own costs unless otherwise decided by the Court.
The Court sees no reason for departing from this general rule.
33

For these reasons

the Court,

having heard both parties,

De clares that the suit brought before it by the Governments
of His Britannic Majesty, of the French Republic, of His
Majesty the King of Italy and of His Majesty the Emperor
of Japan, and in which the Government of the Polish Republic
has intervened, has been validly submitted by all the parties ;

and passes judgment to the following effect :

I. that the German authorities on March. 21st, 1921, were
wrong in refusing access to.the Kiel Canal to the S.S. “Wim-
bledon” ; ‘

2. that Article 380 of the Treaty signed . at Versailles on
June 28th, 1919 between the Allied and Associated Powers
and Germany, should have prevented Germany from applying
to the Kiel Canal the Neutrality Order promulgated by her
on July 25th, 1920;

3. that the German Government is bound to make good the
prejudice sustained by the vessel and her charterers as the
result of this action ;

4. that the prejudice sustained may be estimated at the
sum of 140, 749 frs. 35 centimes, together with interest at
6 % per annum from the date of the present judgment ; |

5. that the German Government shall therefore pay to the
Government of the French Republic, at Paris, in French
francs, the sum of 140, 749 frs. 35 centimes with interest at
6 % per annum from the date of this judgment ; payment to
be effected within three months from this day ;

6. and that each party shall bear its own costs.

Done in French and English, the French text being autho-
ritative.
34

At the Peace Palace, The Hague, this seventeenth day of
August one thousand nine hundred and twenty three, in
seven copies, one of which is to be placed in the archives of
the Court and the others to be forwarded to the Agents of
the Governments of the Applicant, Intervening and Respon-
dent Powers, respectively.

(Signed) LODER,
President.

(Signed) À. HAMMARSKRJÜLD,
Registrar.

MM. Anzilotti and Huber, Judges, and M. Schücking, German
National Judge, declaring that they are unable to concur in
the judgment delivered by the Court, and availing themselves
of the right conferred on them by Article 57 of the Court
Statute, have delivered the separate opinions which follow
hereafter.

(Initialled) L.

(Initialled) A. H.
